
	

113 HR 4539 IH: Bureau Research Transparency Act
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4539
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Bureau of Consumer Financial Protection, when issuing a research paper, to include
			 all studies, data, and other analyses on which the paper was based.
	
	
		1.Short titleThis Act may be cited as the Bureau Research Transparency Act.
		2.Research paper transparencySection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding
			 at the end the following:
			
				(h)Research paper transparencyAny time the Bureau, either through the research unit established by the Director under subsection
			 (b)(1) or otherwise, issues a research paper that is available to the
			 public, the Bureau shall accompany such paper with all studies, data, and
			 other analyses on which the paper was based..
		
